Citation Nr: 1018083	
Decision Date: 05/14/10    Archive Date: 05/26/10

DOCKET NO.  96-22 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for prostatitis, to 
include as a result of an undiagnosed illness.  

2.  Entitlement to service connection for a low back 
disorder, to include as a result of an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1989 to June 
1993, including service in the Southwest Asia theater. 

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from a rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Atlanta, 
Georgia.

Most recently, in November 2008, the Board remanded the 
issues on appeal, as well as claims for service connection 
for skin lesions of the upper body and thighs, to include as 
secondary to an undiagnosed illness, and for chest pain, to 
include as secondary to an undiagnosed illness. 

In April 2009, the Appeals Management Center (AMC) in 
Washington, D.C. granted service connection for 
costochondritis (claimed as chest pain)(10 percent from June 
13, 1993).  In November 2009, service connection was granted 
for dermatitis (claimed as skin lesions of upper body and 
thighs)(10 percent from June 13, 1993).  Because he has not 
appealed the ratings or effective dates assigned to these 
disabilities, no claim regarding these disorders is in 
appellate status at this time.  


FINDINGS OF FACT

1.  The Veteran served in the Southwest Asia theater of 
operations during the Persian Gulf War.

2.  Chronic prostatitis was not manifest during service; 
prostatitis is not currently shown. 

3. A chronic low back disorder was not manifest during 
service; a current low back disorder is unrelated to service.

4. Complaints of prostate related issues and back pain have 
been attributed to known clinical diagnoses.


CONCLUSIONS OF LAW

1.  Prostatitis was not incurred in or aggravated by service, 
nor is it shown to be due to undiagnosed illness as a result 
of service in the Southwest Asia theater during the Persian 
Gulf War. 38 U.S.C.A. §§ 1110, 1111, 1117, 1131, 1132, 5103, 
5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
3.303, 3.317 (2009).

2.  A low back disorder was not incurred in or aggravated by 
service, nor is it shown to be due to undiagnosed illness as 
a result of service in the Southwest Asia theater during the 
Persian Gulf War. 38 U.S.C.A. §§ 1110, 1111, 1117, 1131, 
1132, 5103, 5103A, 5107(b) (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.159, 3.303, 3.317 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2009).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2009).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2009).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may also be established for a Persian Gulf 
veteran who exhibits objective indications of a qualifying 
chronic disability that became manifest during active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War, or to a degree of 
10 percent or more not later than December 31, 2011.  38 
U.S.C.A. § 1117(a)(1) (2002); 38 C.F.R. § 3.317(a)(1) (2009).

A "Persian Gulf veteran" is one who served in the Southwest 
Asia Theater of operations during the Persian Gulf War. See 
38 C.F.R. § 3.317. A "qualifying chronic disability" 
includes: (A) an undiagnosed illness; (B) the following 
medically unexplained chronic multi symptom illnesses: 
chronic fatigue syndrome, fibromyalgia, and irritable bowel 
syndrome, as well as any other illness that the Secretary of 
VA determines is a medically unexplained chronic multi- 
symptom illness; and (C) any diagnosed illness that the 
Secretary determines, in regulations, warrants a presumption 
of service connection. 3 8 U.S.C.A. § 1117(a)(2) (2002); 
38 C.F.R. § 3.317(a)(2)(i) (2009).

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.

The six-month period of chronicity will be measured from the 
earliest date on which the pertinent evidence establishes 
that the signs or symptoms of the disability first became 
manifest.  A disability referred to in this section shall be 
considered service connected for the purposes of all laws in 
the United States.  38 C.F.R. § 3.317(a)(2), (5).

Compensation shall not be paid under 38 C.F.R. § 3.317 if: 
(1) the undiagnosed illness was not incurred during active 
service in the Southwest Asia theater of operations during 
the Persian Gulf War; or (2) the undiagnosed illness was 
caused by a supervening condition or event that occurred 
between your most recent departure from service in the 
Southwest Asia theater of operations during the Persian Gulf 
War and the onset of the illness; or (3) the illness is the 
result of willful misconduct or the abuse of alcohol or 
drugs. 38 C.F.R. § 3.317(c) (2009).

With claims for service connection for a qualifying chronic 
disability under 38 C.F.R. § 3.317, the Veteran is not 
required to provide competent evidence linking a current 
disability to an event during service.  Gutierrez v. 
Principi, 19 Vet. App. 1 (2004).  When determining whether a 
qualifying chronic disability became manifest to a degree of 
10 percent or more, the Board must explain its selection of 
analogous Diagnostic Code.  Stankevich v. Nicholson, 19 Vet. 
App. 470, 472 (2006).

Compensation may be paid under 38 C.F.R. § 3.317 for 
disability which cannot, based on the facts of the particular 
veteran's case, be attributed to any known clinical 
diagnosis.  The fact that the signs or symptoms exhibited by 
the Veteran could conceivably be attributed to a known 
clinical diagnosis under other circumstances not presented in 
the particular veteran's case does not preclude compensation 
under § 3.317. VAOPGCPREC 8-98.

	Service connection may only be granted for a current 
disability; when a claimed condition is not shown, there may 
be no grant of service connection.  See 38 U.S.C.A. § 1110 
(West 2002); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) 
(Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability).  "In the absence of proof of 
a present disability there can be no valid claim."  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

The Board will first consider the Veteran's claims on a 
direct service-connection basis.  

Prostatitis

In considering in-service incurrence, the Board initially 
notes that the Veteran was diagnosed with prostatitis 
abacterial vs. bacterial in an October 1992 service treatment 
record.  A urology consultation was obtained, and the Veteran 
was diagnosed with prostatalgia vs. prostatitis. A February 
1993 treatment record indicated that the Veteran was on 
treatment for prostatitis. 

At the Veteran's May 1993 separation examination, his 
prostate was not examined. In a report of medical history 
completed at that time, the Veteran denied ever having had, 
or currently experiencing frequent or painful urination. 
Based on the foregoing, none of the available service records 
demonstrates that chronic prostatitis was noted in active 
service.  

Moreover, and significantly, the post-service evidence does 
not reflect a current diagnosis of prostatitis or any other 
prostate related disorder.  At an August 1993 VA examination, 
the Veteran indicated that he had had prostatitis, manifested 
by symptoms including his bladder feeling full. He was 
diagnosed with a history of chronic prostatitis.  At a 
January 1994 VA examination the Veteran's prostate was deemed 
to be free of significant abnormalities. 

At a December 2008 VA examination, the Veteran reported 
difficulty with urination. The VA examiner indicated that 
there was no current evidence of prostatitis. She stated that 
the Veteran had been treated acutely for this disorder in 
service.  She further noted that upon VA examination, the 
Veteran had a normal prostate examination and normal 
urinalysis. 

At a subsequent September 2009 VA examination, another VA 
examiner considered the Veteran's in-service and current 
history of reported urinary issues. She indicated that VA 
treatment records from 2002 through April 2009 were negative 
for the treatment of prostatitis. Following examination, she 
determined that the Veteran's prostate exam was normal and 
that both his urinalysis and PSA were normal. 

While the Veteran was treated for prostatitis in service, the 
evidence does not objectively demonstrate a current chronic 
prostatitis disorder.  Therefore, the claim of entitlement to 
service connection for prostatitis must fail.  Indeed, in the 
absence of proof of a present disability there can be no 
valid claim.  See Brammer, 3 Vet. App. at 225.

In addition to the absence of a current diagnosis of 
prostatitis, the evidence of record includes statements from 
the Veteran asserting a continuity of pertinent 
symptomatology since service.  The Board acknowledges that 
lay evidence concerning continuity of symptoms after service, 
if credible, is ultimately competent, regardless of the lack 
of contemporaneous medical evidence.  Buchanan v. Nicholson, 
451 F.3d 1331 (Fed. Cir. 2006).  

As discussed herein, however, post-service evidence does not 
reflect the presence of diagnosis of prostatitis.  Without 
such evidence, continuity cannot be found to be established, 
either through the medical evidence or through the statements 
of the Veteran.

Where, as here, there is no competent evidence of a current 
disability, the preponderance of the evidence is against his 
claim for service connection for this disorder.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  As the preponderance 
of the evidence is against his claim, the benefit of the 
doubt provision does not apply.  




Low Back

The service treatment records reflect that the Veteran was 
treated for back pain in September 1992. He was diagnosed 
with low back strain with moderate muscle spasm. An October 
1992 treatment record reflected complaints by the Veteran of 
back pain.  Upon examination it was noted that he had full 
range of motion.  In April 1993, the Veteran once again 
complained of back pain. He was diagnosed with a mechanical 
low back strain. Although the Veteran complained of recurrent 
back pain in a May 1993 report of medical history completed 
at separation, upon clinical examination his spine was 
evaluated as normal. 

The Board acknowledges that he sought treatment for back pain 
on more than one occasion during service however, a chronic 
back disorder was not demonstrated.

Following separation from service, the Veteran complained of 
back pain at an August 1993 VA examination.  He was diagnosed 
with a history of low back syndrome. An X-ray completed at 
that time indicated a "negative" lumbosacral spine. A 
January 1994 VA examination reflected no significant 
abnormalities of the Veteran's back. Complaints of back pain 
were also reported at an April 1998 VA examination.  An X-ray 
completed at that time indicated no significant abnormalities 
of the lumbosacral spine. 

It was not until a March 2002 treatment record, following an 
automobile accident, that the Veteran was diagnosed with a 
back disorder of any kind.  The Veteran's complaints of back 
pain were diagnosed as a back strain at that time. However, 
an X-ray reflected no evidence of acute injury, destructive 
process, or other significant abnormality.  He was diagnosed 
with lumbar spine degenerative disc disease at a December 
2008 VA examination. 

The Board notes that although the Veteran complained of back 
pain shortly after discharge from active service, he was not 
diagnosed with an objective disorder until March 2002, 
following a car accident, almost 10 years following 
separation from service. The Board notes that pain alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability 
for which service connection may be granted. See Sanchez- 
Benitez v. West, 13 Vet. App. 282, 285 (1999).  

Service connection may be granted when the evidence 
establishes a medical nexus between active duty service and 
current complaints.  In this case, the Board finds that the 
weight of the competent evidence does not attribute the 
Veteran's low back disorder to active duty, despite his 
contentions to the contrary.    

Notably, in December 2008, he underwent a VA examination for 
purposes of evaluating his back disorder. The VA examiner 
considered that his lumbar spine degenerative disc disease 
was not present during military service. She opined that "it 
is less likely as not this condition had its onset during 
military service." 

The VA examiner was asked to once again review the Veteran's 
claims file in June 2009 and offer a clarifying opinion. 
After reconsidering the Veteran's in-service history, and his 
current treatment, she indicated that because he had been 
involved in several post-service car accidents she was unable 
to make a definitive statement as to the relationship of his 
current back disorder to military service. She stated that 
there was a possibility that his back disorder could be 
related to service but with the information she had, she 
could not provide an opinion without resorting to mere 
speculation.  It thus appears that she changed her initial 
negative nexus opinion to one speculative in nature. 
Unfortunately, the law provides that service connection may 
not be based on resort to speculation or remote possibility. 
See 38 C.F.R. § 3.102 (2009); Stegman v. Derwinski, 3 Vet. 
App. 228, 230 (1992); Obert v. Brown, 5 Vet. App. 30, 33 
(1993).

The Board has also considered the Veteran's statements 
asserting a nexus between his currently-diagnosed disorder 
and active duty service.  

While the Board reiterates that the Veteran is competent to 
report symptoms as they come to him through his senses, 
degenerative disc disease is not the type of disorder that a 
lay person can provide competent evidence on questions of 
etiology or diagnosis.  Such competent evidence has been 
provided by the medical personnel who have examined the 
Veteran during the current appeal and by service records 
obtained and associated with the claims file.  Here, the 
Board attaches greater probative weight to the clinical 
findings than to his statements.  See Cartright v. Derwinski, 
2 Vet. App. 24, 25 (1991).

In light of the above discussion, the Board concludes that 
the preponderance of the evidence is against the claim for 
service connection and there is no doubt to be otherwise 
resolved.  As such, the appeal is denied.

The Board has considered the Veteran's claims for prostatitis 
and a low back disorder as manifestations of an undiagnosed 
illness incurred in the Persian Gulf.  After a review of the 
record, it is determined that the provisions of 38 C.F.R. 
§ 3.317 do not serve as a basis for an award of service 
connection for his complaints.  Again, the presumption under 
38 C.F.R. § 3.317 only operates where the evidence 
demonstrates an undiagnosed illness, i.e., one that is not 
attributed to any known clinical diagnoses.

Here, the Veteran's in-service prostate related issues have 
been attributed to prostatitis.  Therefore, the competent 
evidence of record has associated the Veteran's prostate 
related complaints with a known clinical diagnosis.  Further, 
the post-service evidence does not demonstrate objective 
indications of a chronic prostate disability as demonstrated 
by his most recent September 2009 and December 2008 VA 
examinations. As such, with respect to this issue, the Board 
finds that he is precluded from entitlement to presumptive 
service connection under 38 C.F.R. § 3.317.

With regards to his low back disorder claim, although his 
present complaints of low back pain have now been attributed 
to a known clinical diagnosis (degenerative disc disease), 
the Veteran's prior complaints of back pain were unsupported 
by a medical diagnosis. However, the Board finds that 
entitlement to service connection for this disorder under 
38 C.F.R. § 3.317 is not warranted. As previously discussed 
above, there were no objective indications of a chronic 
disability, as evidenced by normal X-ray findings, when these 
earlier complaints were made. 

In conclusion, the competent evidence of record fails to show 
that the Veteran is currently diagnosed with a prostate 
disorder.  Further, his complaints of back related 
symptomatology have not been shown to be causally related to 
active service. Moreover, as his complaints have been 
attributable to a known clinical diagnoses, a grant of 
presumptive service connection under 38 C.F.R. § 3.317 is 
precluded.  As the preponderance of the evidence is against 
his claims for service connection, the benefit of the doubt 
rule is not applicable.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claims by the RO.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."

Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claims.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the RO's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial RO decision by way of letters sent 
to the Veteran in March 1998, December 2002, and March 2004 
that fully addressed all four notice elements.  The letters 
informed him of what evidence was required to substantiate 
the claims and of his and VA's respective duties for 
obtaining evidence.  Therefore, he was "provided the 
content-complying notice to which he [was] entitled."  
Pelegrini, 18 Vet. App. at 122.  

Furthermore, the service connection claims were 
readjudicated, and supplemental statements of the case were 
issued in September 2000, July 2008 and November 2009.  
Consequently, the Board finds that the duty to notify has 
been satisfied.

With respect to the Dingess requirements, the Veteran was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  However, there is no prejudice in 
issuing a final decision because the preponderance of the 
evidence is against the claims for service connection.  Any 
questions as to the appropriate disability rating or 
effective date to be assigned are moot.  

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of 
the claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009). 

In determining whether a medical examination be provided or 
medical opinion obtained, there are four factors to consider: 
(1) competent evidence of a current disability or persistent 
or recurrent symptoms of a disability; (2) evidence 
establishing an in-service event, injury, or disease, or 
manifestations during the presumptive period; (3) an 
indication that the disability or symptoms may be associated 
with service; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  

With respect to the third factor, the types of evidence that 
"indicate" that a current disorder "may be associated" 
with service include, but are not limited to, medical 
evidence that suggests a nexus but is too equivocal or 
lacking in specificity to support a decision on the merits, 
or credible evidence of continuity of symptomatology such as 
pain or other symptoms capable of lay observation.  McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
First, the RO has obtained VA treatment records.  Next, 
specific VA medical opinions and examinations pertinent to 
the issues on appeal were obtained in August 1993, January 
1994, April 1998, December 2008, June 2009 (spine only), and 
September 2009 (prostatitis only).   Therefore, the available 
records and medical evidence have been obtained in order to 
make adequate determinations as to these claims.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of the claims.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for prostatitis, to include as a result of 
an undiagnosed illness, is denied. 

Service connection for a low back disorder, to include as a 
result of an undiagnosed illness, is denied. 



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


